DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a polyamide (claims 1-11 and 17-19 in the reply filed on 3/18/2021 is acknowledged.

Claims 12-16 and 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected composition, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/18/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (DE 2509736), in view of Koppania et al (US 20090291288), both cited in IDS.

Horn teaches a hot melt adhesive comprising a copolyamide formed from 50 parts of caprolactam, 10 parts of adipic acid-hexamethylenedlamlne salt and 40 parts C36-dicarboxylic acid-piperazine salt (see 
Thus, the corresponding limitations of claims 1-2, 6-7 and 18 are met.
Regarding claims 2 and 8, Horn teaches that piperazine can be used along with N-(2-aminoethyl)-piperazine and adipic acid can be exchanged with sebacic and/or azelaic acid (see Abstract).
However, Horn discloses caprolactam monomer, which is prohibited by the language of claim 1. 
Koppania teaches a hot melt adhesive has a softening point (i.e. melting point) between 100C and 250C (see claim 1, meeting the corresponding limitations of claims 1 and 15), which contains polyamide, which is formed from 50 mol % dodecanedioic acid, 25 mol % piperazine, 10 mol % Jeffamine D 400 (meeting the limitations of claim 20) and 15 mol % diaminohexane (see Example 1 at 0071).

Koppania discloses that the sebacic acid (see 0047) as well as caprolactam and lauryllactam (see 0046) (meeting the corresponding limitations of claim 3) can be used as monomers in polyamide synthesis.
Regarding claim 4, Koppania fails to teach the component A as a product of aminoacid condensation.
However, such product is equivalent to a residue formed from cycle opening of the corresponding lactam (i.e. laurillactam).
Regarding the use of caprolactam and laurillactam in hot melt adhesives compositions, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) , 325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.

Therefore, it would have been obvious to a person of ordinary skills in the art to use both caprolactam and lauryllactam in hot melt adhesive, since they are known materials based on their suitability for its intended use.

Note that Horn and Koppania do not teach glass transition temperature and solubility in water/isopropanol mixture.

However, since Applicant and Horn modified with Koppania teach polyamides with the same structure, their physical properties are expected to be identical.
Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same physical properties from Applicant’s and Horn’s modified with Koppania copolyamides, since they have the same structure.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 17-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10550227. Although the claims at issue are not identical, they are not patentably distinct from each other because the US patent above claims the following:
1. A semicrystalline polyamide comprising at least one monomer resulting from the condensation of a diacid and a diamine of formula AP.Y, wherein: 
AP represents at least one asymmetric diamine monomer of the piperazine type with the following formula:

    PNG
    media_image1.png
    119
    218
    media_image1.png
    Greyscale

wherein:
R1 represents H or —Z1—NH2 and Z1 represents an alkyl, a cycloalkyl or an aryl having up to 15 carbon atoms, R2 represents H or —Z2—NH2 and Z2 represents an alkyl, a cycloalkyl or an aryl having up to 15 carbon atoms, R1 and R2 being different from one another, and Y represents at least one dicarboxylic acid excluding the dimers and/or trimers of fatty acids, said semicrystalline polyamide having the following general formula (IV): AP.Y/Pip.Y′ 
wherein: 
A represents at least one polyamide with a long-chain aliphatic unit, excluding PA6, Pip denotes piperazine and Y′ represents at least one dicarboxylic acid excluding the dimers and/or trimers of fatty acids, and Y and Y′ may be identical or different,
Y″ represents at least one dicarboxylic acid excluding the dimers and/or trimers of fatty acids, and Y″ may be identical to or different from Y and/or Y′ and said semicrystalline polyamide has a Tm1 less than or equal to about 150° C., and/or a Tg less than or equal to about 40° C., as determined by DSC according to standard ISO 11357-3 (2013) and ISO 11357-2 (2013), respectively, and a solubility in an alcohol-water mixture, in particular an isopropanol-water mixture (85/15: v/v) at room temperature (20° C.) of at least 15%, and the AP.Y/Pip.Y′ weight ratio is from 40/60 to 99/1.

Thus, the only difference between instant Application and U.S. Patent No. 10550227 is that the Patent claims the ratio between the components. 
Therefore, it would have been obvio0us to a person of ordinary skills in the art to interchangeably use Applicant’s and U.S. Patent No. 10550227 compositions as hot melt adhesive compositions, since they have essentially the same structure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765